     Case 3:18-cv-02696-GPC-BGS Document 11 Filed 05/07/19 PageID.52 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11   FOREST MURRAY and BRITTNEY                               Case No.: 18CV2696 GPC (BGS)
     MURRAY,
12
                                            Plaintiffs,       ORDER SCHEDULING
13                                                            SETTLEMENT DISPOSITION
     v.                                                       CONFERENCE
14
     SYSTEMATIC NATIONAL
15
     COLLECTIONS, INC.,
16                                        Defendant.
17
18          This case was settled at the Early Neutral Evaluation Conference on May 6, 2019.
19   Accordingly, IT IS HEREBY ORDERED:
20          1.     A Joint Motion for Dismissal must be electronically filed on or before
21                 August 19, 2019.1 On the same day the Joint Motion for Dismissal is filed,
22                 the proposed order for dismissal, for the signature of the Honorable Gonzalo
23                 P. Curiel, must be emailed to Judge Curiel’s chambers.2
24   ///
25
26
27   1
       See Electronic Case Filing Administrative Policies and Procedures Manual, United States District
     Court for the Southern District of California.
28   2
       See id. § h, for the chambers’ official email address and procedures on emailing proposed orders.

                                                          1
                                                                                          18CV2696 GPC (BGS)
     Case 3:18-cv-02696-GPC-BGS Document 11 Filed 05/07/19 PageID.53 Page 2 of 2


 1         2.   If a Joint Motion for Dismissal and proposed order for dismissal are not
 2              submitted on or before August 19, 2019, then a Settlement Disposition
 3              Conference will be held on August 29, 2019, at 10:00 AM before Judge
 4              Skomal. The conference shall be telephonic, with attorneys only. Counsel
 5              for Plaintiff shall initiate and coordinate the conference call.
 6         3.   If a Joint Motion for Dismissal and proposed order for dismissal are received
 7              on or before August 19, 2019, the Settlement Disposition Conference will
 8              be vacated.
 9         IT IS SO ORDERED.
10   Dated: May 7, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
                                                                                   18CV2696 GPC (BGS)
